DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Reference element, body, 120 in [0023] on Pg. 3.  
Reference element, base, 121 in [0023] on Pg. 3.  
Reference element, platform, 122 in [0023] on Pg. 3.  
Reference element, pivot, 123 in [0023] on Pg. 3.  
Reference element, vertical axis, 124 in [0023] on Pg. 3.  
Reference element, interior, 125 in [0024] on Pg. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference element, 111 in Fig. 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “device…so that” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bowl" in claim 1, line 16.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a bowl” in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (CN 105498596 A) (Espacenet English Translation of Specification Provided).
Regarding claim 1, Wang teaches a processor to process a substance ([0010], line 125) located in a container (1) having an interior (Fig. 1), the processor including:
a movement causing device (3) to be located in the container interior (Fig. 1) so that relative movement between the container and the device causes processing of the substance ([0033], lines 384 – 386);
an electric motor (16) operatively to be associated with the container and device to cause said relative movement;
a sensor (4) to produce a sensor beam to be directed at the interior so as to produce a reflection from the substance in the interior and to produce a signal indicative of the reflection; and ([0038], lines 511 – 520 and [0056])

Regarding claim 2, Wang teaches a processor ([0010], line 125), wherein the sensor is an infrared sensor that produces the sensor beam, with the sensor beam being an infrared beam ([0038], lines 519 – 520).  
Regarding claim 6, Wang teaches a processor ([0010], line 125), wherein the container is a bowl (1), and the processor includes a body (7, 8) containing the motor (16) and supporting the device so that the device extends downwardly from the body to the interior (Fig. 1), and the sensor directs said beam downwardly toward the interior ([0035]; Fig. 1).
Regarding claim 7, Wang teaches a processor ([0010], line 125) wherein the sensor (4) and controller (17) are configured to control the motor as a function of distance between the sensor and an upper surface of the substance ([0020] and [0056] and [0059]). 
Regarding claim 9, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105498596 A) (Espacenet English Translation of Specification Provided) as applied to claim 1 above, and in view of Inque (U.S. Patent No. 3,815,115 A).
Regarding claim 3, Wang teaches a processor ([0010], line 125) having controller (17), a motor (16) and a sensor (4) producing sensor beam as to produce a reflection ([0038], lines 519 – 520 and [0059]). However, Wang fails to explicitly teach the processor, wherein the reflection has an intensity, and the controller is configured to change operation of the motor as a function of the reflection intensity. 
Inque teaches an apparatus having a sensor producing a reflective beam having an intensity and a controller configured to change operation of the motor as a function of the reflection (see Col. 3, lines .       
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105498596 A) (Espacenet English Translation of Specification Provided) in view of Inque (U.S. Patent No. 3,815,115 A) as applied to claim 3 above, and further in view of Afnan et al. (U.S. Patent No. 6,776,517 B2).
Regarding claim 4, Wang teaches a processor ([0010], line 125) having controller (17). However, Wang fails to teach the controller being configured to record a base line reading in respect of the reflection intensity prior to operation of the processor, with the sensor and controller also being configured to determine a moving average of distance between the sensor and an upper surface of the substance in the container from which the beam is reflected.
Afnan teaches a mixing apparatus (Abstract) having a controller (computing means, 34) configured to record a base line reading (see “predetermined set of scans” on Col. 12, lines 25 – 33, Col. 1, lines 54 – 59, and Col. 2, lines 62 – 67) in respect of the reflection intensity prior to operation (Col. 12, lines 50 – 52 and Col. 18, lines 1 – 10) of the processor (mixing apparatus, see Abstract), with the sensor 
Regarding claim 5, Wang teaches a processor ([0010], line 125) wherein the controller (17) is configured to change operation of the motor (16) as a function of distance between the sensor (4) and the upper surface (Fig. 1) (see [0020], [0056] and [0059]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105498596 A) (Espacenet English Translation of Specification Provided) as applied to claim 7 above, and in view of Afnan et al. (U.S. Patent No. 6,776,517 B2).
Regarding claim 8, Wang teaches a processor ([0010], line 125), wherein the controller (17) is configured to change operation of the motor (16) as a function of distance between the sensor (4) and the upper surface (Fig. 1) (see [0020], [0056] and [0059]). However, Wang fails to teach the function including a moving average of the said distance. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyons et al. (US 20180072553 A1) teaches a beverage apparatus also includes a level sensor disposed within the container assembly that determines a consumable liquid level of the consumable liquid stored in the container assembly.
Gardner et al. (US 20160220069 A1) teaches an economical blender with a removable, motor driven spindle assembly to perform blending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774